Case 1:19-cv-01235-APM Document 16 Filed 10/22/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DENISE PRICE,
Plaintiff,
V, No. 19-cv-01235-APM
JOSEPH GUPTON, et al.,
Defendants.

 

 

[Proposed]
ORDER

Upon consideration of the parties’ Joint Motion to Extend Discovery Deadlines, it is hereby

ORDERED that this Court’s June 25, 2019 Scheduling Order shall be modified as follows:

1. The deadline for fact discovery shall be extended to December 2, 2019.

2. The deadline to amend the pleadings and join additional parties shall be extended to
December 15, 2019.

3. The deadline for submitting proponent expert reports and disclosures, consistent with Rule
26(a)(2), shall be extended to January 13, 2020.

4. The deadline for submitting rebuttal expert reports and disclosures, consistent with Rule
26(a)(2), shall be extended to February 12, 2020.

5. The deadline for the Joint Status Report regarding the status of expert discovery shall be
extended to Feb. 19, 2020.

6. The deadline for expert discovery shall be to March 23, 2020.

7, The date of the Post-Discovery Conference shall be extended to a date on or after March 30,

2020, specifically dorsi x Zeta ak 10:%0 em
Case 1:19-cv-01235-APM Document 16 Filed 10/22/19 Page 2 of 2

Dated: October #*2019

 

to
